Exhibit 10.2

PG&E CORPORATION

2006 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE GRANT

PG&E CORPORATION, a California corporation, hereby grants Performance Shares to
the Recipient named below. The Performance Shares have been granted under the
PG&E Corporation 2006 Long-Term Incentive Plan, as amended (the “LTIP”). The
terms and conditions of the Performance Shares are set forth in this cover sheet
and the attached Performance Share Agreement (the “Agreement”).

 

Date of Grant:            March 1, 2011

Name of Recipient:                                                             
                                         
                                         
                                                            

Recipient’s Participant ID:                 
                                         
                                         
                                         
                                                  

Number of Performance Shares:                
                                         
                                         
                                         
                                           

By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement. You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Performance Shares dated March 1, 2011.

Attachment



--------------------------------------------------------------------------------

PG&E CORPORATION 2006 LONG-TERM INCENTIVE PLAN

PERFORMANCE SHARE AGREEMENT

 

The LTIP and

Other

Agreements

  

This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Performance Shares, subject to the terms of the LTIP.
Any prior agreements, commitments or negotiations are superseded. In the event
of any conflict or inconsistency between the provisions of this Agreement and
the LTIP, the LTIP shall govern. Capitalized terms that are not defined in this
Agreement are defined in the LTIP. In the event of any conflict between the
provisions of this Agreement and the PG&E Corporation Officer Severance Policy,
this Agreement shall govern. The LTIP provides the Committee with discretion to
adjust the performance award formula.

 

For purposes of this Agreement, employment with PG&E Corporation shall mean
employment with any member of the Participating Company Group.

Grant of

Performance

Shares

  

PG&E Corporation grants you the number of Performance Shares shown on the cover
sheet of this Agreement. The Performance Shares are subject to the terms and
conditions of this Agreement and the LTIP.

Vesting of

Performance

Shares

  

As long as you remain employed with PG&E Corporation, the Performance Shares
will vest on the first business day of March (the “Vesting Date”) of the third
year following the date of grant specified in the cover sheet. Except as
described below, all Performance Shares subject to this Agreement that have not
vested shall be forfeited upon termination of your employment.

Settlement in

Shares

  

Vested performance shares will be settled in shares of PG&E Corporation common
stock, subject to the satisfaction of Withholding Taxes, as described below. The
number of shares you are entitled to receive will be calculated by multiplying
the number of vested Performance Shares by the “settlement percentage”
determined as follows:

  

Upon the Vesting Date, PG&E Corporation’s total shareholder return (“TSR”) will
be compared to the TSR of the twelve other companies in PG&E Corporation’s
comparator group1 for the prior three calendar years (the “Performance Period”).
Subject to rounding considerations, if PG&E Corporation’s TSR falls below the
25th percentile of the comparator group the settlement percentage will be 0%; if
PG&E Corporation’s TSR is at the 25th percentile, the settlement percentage will
be 25%; if PG&E Corporation’s TSR is at the 75th percentile, the settlement
percentage will be 100%; and if PG&E Corporation’s TSR is in the top rank, the
settlement percentage will be 200%. The following table sets forth the
settlement percentages for the other TSR rankings that could be achieved based
on

 

1 The current Performance Comparator Group consists of the following companies:
American Electric Power, Consolidated Edison, DTE Energy, Duke Energy, NiSource,
Inc., Northeast Utilities, Pinnacle West Capital, Progress Energy, Southern
Company, SCANA Corp., Wisconsin Energy Corp., and Xcel Energy. PG&E Corporation
reserves the right to change the companies comprising the comparator group at
any time.



--------------------------------------------------------------------------------

  

PG&E Corporation’s TSR rank within the comparator group:

 

   

Number of Companies in

Total (Including PG&E Corporation) - 13

          Rank   Performance
Percentile   Rounded
Payout           1   100%   200%       2     92%   170%       3     83%   130%  
    4     75%   100%       5     67%     90%       6     58%     75%       7  
  50%     65%       8     42%     50%       9     33%     35%     10     25%  
  25%     11     17%       0%     12       8%       0%  

 

  

The final settlement percentage, if any, will be determined as soon as
practicable following the date that the Compensation Committee of the PG&E
Corporation Board of Directors certifies the TSR percentile rank over the
Performance Period pursuant to Section 10.5(a) of the LTIP. PG&E Corporation
will issue shares as soon as practicable after such determination, but no
earlier than the Vesting Date, and not later than sixty (60) days after the
Vesting Date.

Dividends   

Each time that PG&E Corporation declares a dividend on its shares of common
stock, an amount equal to the dividend multiplied by the number of Performance
Shares granted to you by this Agreement shall be accrued on your behalf. If you
receive a Performance Share settlement in accordance with the preceding
paragraph, at that same time you also shall receive a cash payment equal to the
amount of any dividends accrued with respect to your Performance Shares over the
Performance Period multiplied by the same settlement percentage used to
determine the number of shares you are entitled to receive, if any.

Voluntary

Termination

  

If you terminate your employment with PG&E Corporation voluntarily before the
Vesting Date (other than for Retirement), all of the Performance Shares shall be
cancelled as of the date of such termination and any dividends accrued with
respect to your Performance Shares shall be forfeited.

Termination for

Cause

  

If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause before the Vesting Date, all of the Performance Shares
shall be cancelled as of the date of such termination and any dividends accrued
with respect to your Performance Shares shall be forfeited. In general,
termination for “cause” means termination of employment because of dishonesty, a
criminal offense or violation of a work rule, and will be determined by and in
the sole discretion of PG&E Corporation.



--------------------------------------------------------------------------------

Termination

other than for

Cause

  

If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause before the Vesting Date, your unvested Performance Shares will
vest proportionally based on the number of months during the Performance Period
that you were employed (rounded down) divided by the number of months in the
Performance Period (36 months). All other outstanding Performance Shares (and
any associated accrued dividends) shall be cancelled unless your termination of
employment was in connection with a Change in Control as provided below. Your
vested Performance Shares will be settled, if at all, as soon as practicable
after the Vesting Date based on the same settlement percentage applied to active
employees and in any event within sixty (60) days of the Vesting Date. At that
time you also shall receive a cash payment, if any, equal to the amount of
dividends accrued over the Performance Period with respect to your vested
Performance Shares multiplied by the same settlement percentage used to
determine the number of shares you are entitled to receive, if any.

Retirement   

If you retire before the Vesting Date, your outstanding Performance Shares will
continue to vest as though your employment had continued and will be settled, if
at all, as soon as practicable following the Vesting Date and in any event
within sixty (60) days of the Vesting Date. At the same time you also shall also
receive a cash payment, if any, equal to the amount of dividends accrued over
the Performance Period with respect to your Performance Shares multiplied by the
same settlement percentage used to determine the number of shares you are
entitled to receive, if any. You will be considered to have retired if you are
age 55 or older on the date of termination and if you were employed by PG&E
Corporation for at least five consecutive years ending on the date of
termination of your employment.

Death/Disability   

If your employment terminates due to your death or disability before the Vesting
Date, all of your Performance Shares shall immediately vest and will be settled,
if at all, as soon as practicable after the Vesting Date and in any event within
sixty (60) days of the Vesting Date based on the same settlement percentage
applied to active employees. At that same time you also shall receive a cash
payment, if any, equal to the amount of dividends accrued over the Performance
Period with respect to your Performance Shares multiplied by the same settlement
percentage used to determine the number of shares you are entitled to receive,
if any.

Termination

Due to

Disposition of

Subsidiary

  

If your employment is terminated (other than for cause or your voluntary
termination) by reason of a divestiture or change in control of a subsidiary of
PG&E Corporation, which divestiture or change in control results in such
subsidiary no longer qualifying as a subsidiary corporation under Section 424(f)
of the Internal Revenue Code of 1986, as amended, or (2) if your employment is
terminated (other than for cause or your voluntary termination) coincident with
the sale of all or substantially all of the assets of a subsidiary of PG&E
Corporation, all Performance Shares shall vest proportionally based on the
number of months during the Performance Period that you were employed (rounded
down) divided by the number of months in the Performance Period (36 months). All
other outstanding Performance Shares (and any associated accrued dividends)
shall automatically be cancelled upon such termination. Your vested Performance
Shares will be settled, if at all, as soon as practicable after the Vesting Date



--------------------------------------------------------------------------------

  

and in any event within sixty (60) days of the Vesting Date, based on the same
settlement percentage applied to active employees. At that same time you also
shall receive a cash payment, if any, equal to the amount of dividends accrued
over the Performance Period with respect to your vested Performance Shares
multiplied by the same settlement percentage used to determine the number of
shares you are entitled to receive, if any.

Change in

Control

  

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Performance Shares
subject to this Agreement. If the Acquiror assumes or continues PG&E
Corporation’s rights and obligations under this Agreement or substitutes a
substantially equivalent award, TSR shall be calculated by aggregating (a) the
TSR of PG&E Corporation for the period from January 1 of the year of grant to
the date of the Change in Control, and (b) the TSR of the Acquiror from the date
of the Change in Control to the last calendar day of the year preceding the
Vesting Date. The settlement percentage reflected in the table set forth above
for the highest percentile TSR performance met or exceeded when calculated on
that basis, and considering any adjustments to the comparator group, will be
used to determine the number of shares, if any, you are entitled to receive upon
settlement of the assumed, continued or substituted award, which settlement
shall occur as soon as practicable after the Vesting Date and in any event
within sixty (60) days of the Vesting Date. At that time you also shall receive
a cash payment, if any, equal to the amount of dividends accrued with respect to
your Performance Shares over the Performance Period multiplied by the same
settlement percentage used to determine the number of shares you are entitled to
receive, if any.

 

If the Change in Control of PG&E Corporation occurs before the original Vesting
Date, and if this Award is neither assumed nor continued by the Acquiror or if
the Acquiror does not provide a substantially equivalent award in substitution
for the Performance Shares subject to this Agreement, all of your outstanding
Performance Shares shall automatically vest and become nonforfeitable on the
date of the Change in Control. Such vested Performance Shares will be settled,
if at all, as soon as practicable following the original Vesting Date and in any
event within sixty (60) days of the original Vesting Date. The settlement
percentage, if any, will be based on PG&E Corporation’s TSR for the period from
January 1 of the year of grant to the date of the Change in Control compared to
the TSR of the other companies in PG&E Corporation’s comparator group2 for the
same period. At the same time you also shall receive a cash payment, if any,
equal to the amount of dividends accrued with respect to your Performance Shares
to the date of the Change in Control multiplied by the same settlement
percentage used to determine the number of shares you are entitled to receive,
if any.

 

2 The current Performance Comparator Group consists of the following companies:
American Electric Power, Consolidated Edison, DTE Energy, Duke Energy, NiSource,
Inc., Northeast Utilities, Pinnacle West Capital, Progress Energy, Southern
Company, SCANA Corp., Wisconsin Energy Corp., and Xcel Energy. PG&E Corporation
reserves the right to change the companies comprising the comparator group at
any time.



--------------------------------------------------------------------------------

Termination In

Connection with

a Change in

Control

  

If your employment is terminated by PG&E Corporation other than for cause in
connection with a Change in Control within within two years following the Change
in Control, all of your outstanding Performance Shares (to the extent they did
not previously vest upon failure of the Acquiror to assume or continue this
Award) shall automatically vest and become nonforfeitable on the date of
termination of your employment. If your employment is terminated by PG&E
Corporation other than for cause in connection with a change in control within
three months before the change in control occurs, all of your outstanding
performance shares will automatically vest in full and become nonforfeitable
(including the portion that you would have otherwise forfeited based on the
proration of vested performance shares through the date of termination of your
employment) as of the date of the change in control. Your vested Performance
Shares will be settled, if at all, as soon as practicable following the original
Vesting Date and in any event within sixty (60) days of the Vesting Date and
will be based on the same settlement percentage applied to active employees. You
shall also at that time receive a cash payment, if any, equal to the amount of
dividends accrued over the Performance Period with respect to your vested
Performance Shares multiplied by the same settlement percentage used to
determine the number of shares you are entitled to receive, if any. PG&E
Corporation shall have the sole discretion to determine whether termination of
your employment was made in connection with a Change in Control.

Withholding

Taxes

  

The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of Performance Shares will be reduced by a
number of shares having an aggregate Fair Market Value, as determined by PG&E
Corporation, equal to the amount of any Federal, state, or local taxes of any
kind required by law to be withheld by PG&E Corporation in connection with the
Performance Shares determined using the applicable minimum statutory withholding
rates, including social security and Medicare taxes due under the Federal
Insurance Contributions Act and the California State Disability Insurance tax
(“Withholding Taxes”). If the withheld shares were not sufficient to satisfy
your minimum Withholding Taxes, you will be required to pay, as soon as
practicable, including through additional payroll withholding, any amount of the
Withholding Taxes that is not satisfied by the withholding of shares described
above.

Leaves of

Absence

  

For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed. If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment. See above under
“Voluntary Termination.”

 

PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.



--------------------------------------------------------------------------------

No Retention

Rights

  

This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation. Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right to terminate your
employment at any time and for any reason.

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
California.